Judge Owsley
delivered the opinion of the court.
This writ of error is brought to reverse a judgment rendered against Coleman, «pon a demurrer to two pleas filed by him in an action of debt prosecuted by Harper in the court below.
The object of each plea is to question the consideration °f the Obligation upon which the suit is founded, We think, however, that neither of the pleas can he sus-twined.
The first cannot — because it impeaches the consideration partilly only.
And the second cannot — because it barely alledges (without staling in what wav) a failure of the consideration, A general denial of the obligation having been given un-on.any consideration, as the plaintiff must be presumed to llie consideration, would, no doubt, be good.
But a general averment of the consideration having fall-*603⅛1, as the plaintiff cannot be presumed to know bow the failure happened, is too uncertain to require from him a replication.
Bibb for plaintiff in error.
The judgment of the court must, therefore, be affirmed with cost and damages.